Citation Nr: 1800089	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-33 389		DATE
Advanced on the Docket
		

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for dizziness/vertigo, to include as secondary to service-connected bilateral hearing loss.


ORDER

New and material evidence has not been presented, and the claim of entitlement to service connection for a back disability is not reopened.

Service connection for dizziness/vertigo is granted, subject to the regulations governing disbursement of VA monetary benefits.


FINDINGS OF FACT

1.  In an unappealed July 2010 Board decision, the Board denied the Veteran's claim for service connection for a thoracolumbar spine disability (claimed as thoracolumbar scoliosis due to a lumbar contusion), finding that there was no nexus between the Veteran's current back disability and his service.

2.  The evidence received since the July 2010 Board decision is not new and material since it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

3.  The Veteran's current disability of dizziness/vertigo is directly related to his service.


CONCLUSIONS OF LAW

1.  The July 2010 Board decision, denying service connection for a back disability, is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 19.32, 20.200, 20.302, 20.1103 (2009).

2.  The evidence presented since the July 2010 Board decision to reopen the claim for entitlement to service connection for a back disability is not new and material, and the claim is not reopened.  38 U.S.C. §§ 501, 5103A(f), 5108, 7104(b) (2002); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for dizziness/vertigo have been met.  38 U.S.C. § 1110, 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Veteran served on active duty from January 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (RO).

In July 2008, the Veteran, his wife, and his daughter testified at a videoconference hearing before a Veteran's Law Judge who is no longer with the Board, and in October 2017, the Veteran, his wife, and his son testified at a videoconference hearing before the undersigned.  Transcripts are of record.

As will be discussed below, the Veteran filed a claim to reopen his previously denied claim for entitlement to service connection for a "back condition."  The Board is required to determine its jurisdiction by addressing in the first instance the issue of whether the Veteran presented new and material evidence to support reopening his previously adjudicated claim.  Any decision the RO made with regard to new and material evidence is irrelevant in regards to the Board's jurisdiction.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous act of denying the claim was appealed to the Board).  If the Board determines that new and material evidence was not presented, the adjudication of the underlying claim ends, and further analysis is neither required nor permitted.  Therefore, despite the RO having made a determination on the merits of the claim for service connection, the Board will proceed in the following decision to adjudicate the issue of new and material evidence.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).




Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

Claim to Reopen

In September 2006, the Veteran filed a service connection claim for a "back condition," which the RO denied in a January 2007 rating decision.  The Veteran appealed and, in a July 2010 decision, the Board denied the claim.  The Veteran did not appeal, and the decision became final.

Subsequent to having presented evidence, in an October 2012 statement of the case, the Veteran requested that his claim for service connection for a "back injury" be reopened.  After additional development, in a February 2013 rating decision, the RO confirmed the denial on the merits.  The Veteran perfected this appeal.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.   §§ 501, 5103A(f), 5108, 7104(b), 7105(c) (2012).  The exception is when new and material evidence is presented or secured, see 38 U.S.C. § 5108 (2012); 38 C.F.R.   § 3.156 (2017), which Congress intended to be a low threshold, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that the law should be interpreted as enabling reopening of a claim, rather than precluding it).

Existing evidence not previously before agency decision makers is "new evidence."  38 C.F.R. § 3.156(a) (2017).  "Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  Id.  The proffered evidence cannot be cumulative or redundant "of the record evidence at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  Id.  The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance in determining whether submitted evidence meets the new and material requirements.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the evidence must be presumed credible.  Shade v. Shinseki, 24 Vet. App. 110, 122 (2010); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  New evidence may be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Evidence that corroborates record evidence is not cumulative or redundant.  Paller v. Principi, 3 Vet. App. 535, 538 (1992).

VA's duty to assist in providing a medical examination does not attach unless the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii) (2017); Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  If the Board finds that new and material evidence has been presented and reopens the claim, after ensuring that VA's duty to assist has been fulfilled, the Board may proceed to evaluate the merits of the claim.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The question for the Board, therefore, is whether the Veteran's evidence presented since the July 2010 Board decision constitutes new and material evidence such as to support reopening his claim of service connection for a back disability and, after a careful, thorough review of the evidence of record, the Board finds that it does not.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R.          § 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

For certain enumerated chronic diseases, such as arthritis, service connection may be granted based upon a presumption of incurrence in or aggravation by service despite the lack of evidence of such disease during service if diagnosed and manifested to a compensable degree within a prescribed period, generally one year, after separation from qualifying service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (constraining § 3.303(b) to those chronic diseases listed in § 3.309(a)).

Additionally, for those same enumerated chronic diseases service connection may be granted despite the lack of evidence of such disease during service if there is a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2017); see  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.307(b) (2017).

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim to reopen.

In September 2006, the Veteran filed a service connection claim for a back disability, from which the RO created two claims:  service connection for contusion, lumbar spine, and service connection for thoracolumbar scoliosis.  The Veteran's post-service VA medical records were associated with the Veteran's claims file.  The Veteran's service treatment records contained:  his January 1951 induction examination report that indicated normal musculoskeletal history; a medical entry in July 1951 showing that the Veteran had been treated for pain in his right side of lower region of back, he was diagnosed with contusion of right lumbar muscles, and treated with heat; and his August 1952 separation examination that showed abnormal musculoskeletal history and it was noted:  "Thoraco-lumbar scoliosis, mild" and "Scoliosis, mild, NS MD EPTS."  In a January 2007 letter, the Veteran stated that he did not have a problem with his back until another soldier knocked him down in a fit of anger and jumped on his back while he was face down on the ground.

In a January 2007 rating decision, the RO denied service connection for contusion, lumbar spine, stating that the contusion was an acute injury that had resolved and that no residuals were shown on his discharge examination or at the present time.  The RO denied service connection for thoracolumbar scoliosis because it was considered a congenital or developmental defect that was unrelated to service.

In his May 2007 notice of disagreement, the Veteran stated that he had been receiving Social Security Administration disability benefits since 1986 after a fall in October 1983.  

On appeal, the Veteran recharacterized the two claims as a single claim of service connection for lumbar spine disability (claimed as thoracolumbar scoliosis due to lumbar contusion).  A Board videoconference hearing was held July 2008, and in May 2009, the Board remanded for further development.

In September 2009, the Veteran was afforded a VA examination, during which he related how his injury occurred in service, that he saw chiropractors over the years since service, and that they have all since died and his records are no longer available.  It was noted that the Veteran's service treatment records indicated scoliosis.  X-rays were reviewed and the examiner diagnosed the Veteran as having degenerative disc disease lumbar spine, osteoarthritis lumbar spine, and history of compression fracture of T12.

The examiner opined that the Veteran's degenerative arthritis was not incurred in or aggravated during service because the degenerative arthritis present was consistent with aging.  Additionally, there was no evidence the Veteran had sought relief from back pain during the 1950s through 1970s.  The examiner also opined that it was likely that the Veteran's scoliosis was a developmental defect and that it was less likely than not that the scoliosis was aggravated during service, including by the lumbar contusion, because the spine X-ray showed mild wedge compression of T12 without ankylosis.

In a July 2010 decision, the Board denied this claim, providing several bases.  The Board found credible the Veteran's statements that he had a back injury during service, which were supported by service treatment records showing that he had been treated with heat for a lumbar contusion in July 1951.  During a September 2009 VA examination, with the use of X-ray confirmation, the Veteran was diagnosed as having degenerative disc disease of the lumbar spine, osteoarthritis of the lumbar spine, and history of compression fracture of T12, so there was evidence of a current disability.  It was the examiner's opinion that the degenerative arthritis was consistent with aging and, as a result, it was less likely than not that the Veteran's degenerative arthritis was incurred in or aggravated during service.  The Board noted that there was no evidence of record showing symptoms, complaints, diagnosis, or treatment of a lumbar spine disability or arthritis within one year of separation from active duty.  The Board concluded that the preponderance of the evidence did not show that any current thoracolumbar spine disability was incurred in or aggravated during service, or that any arthritis manifested within one year of separation for active duty.

Additionally, the Board based its denial on a finding that VA had rebutted the presumption of soundness based upon the evidence that the Veteran's August 1952 separation examination noted scoliosis as existing prior to service.  The examiner opined in the September 2009 VA examination report that this scoliosis was a developmental defect and that it was less likely than not that the Veteran's service aggravated it, including the lumbar contusion he sustained in service.

The Veteran did not appeal, and the Board's decision became final.  In October 2012, the Veteran presented a statement in support of claim in which he requested that his claim for service connection for a back disability be reopened.  In a February 2013 rating decision, the RO denied the claim on the merits.

Subsequent to the Board's July 2010 decision, the Veteran presented the following evidence:  a copy of a letter he sent to his mother in 1951, mentioning that he had seen the medic for a back injury; a November 2010 statement that he had never had scoliosis; an August 2012 medical note from Dr. G.R. at an orthopedic practice showing that the impression was that the Veteran had multi-level lumbar degenerative disk disease and low back pain.  The opinion based upon X-rays was that the Veteran had "multilevel degenerative disc disease.  Maybe just a hint of scoliosis.  The patient states that he was told he had scoliosis when he left the military.  I do not see any significant evidence of this."; a July 2015 positive nexus opinion from Dr. L.R., a chiropractor who had treated the Veteran for eight months; a December 2015 letter the Veteran wrote to the Secretary in which he told about the circumstances of his in-service back injury and enclosed a copy of the letter he had written to his mother about it; testimony provided at an October 2017 hearing; and a November 2017 positive nexus opinion from the Veteran's primary care physician of twenty-five years, Dr. M.M.  Additionally, in February 2016, the Veteran was afforded a new VA examination for back conditions, with the examiner commenting in the report:  "The T12 wedging may likely be result [of] his 1983 fall while building his house that he states rendered him disable[d] for the rest of his life."

The Board finds that this evidence is new because it had not been before the agency decision makers previously.  The issue, therefore, is whether any of the evidence is material by relating to the unestablished fact of a nexus between the Veteran's in-service lumbar contusion and his current diagnosed back disabilities.  In other words, an explanation of why the Veteran's current back disability is more likely than not related to his 1951 in-service back injury, not merely a bald statement that it is.

The Veteran's current disability and his 1951 in-service back injury are not unestablished and, therefore, the following new evidence is not material because it addresses these elements:  the 1951 letter to the Veteran's mother; his November 2010 statement that he never had scoliosis; the August 2012 medical note from Dr. G.R.; and the December 2015 letter the Veteran wrote to the Secretary.  Additionally, the Veteran's October 2017 testimony concerning the details of the in-service incident that caused his lumbar contusion, that he did not have scoliosis, and that he had been told by a doctor that he did not have scoliosis.

The testimony of the Veteran's wife and son and the two positive medical nexus opinions do not rise to the level of being material because they do not raise the possibility of substantiating the Veteran's claim.  See 38 C.F.R. § 3.156(a) (2017);  Shade v. Shinseki, 24 Vet. App. 110, 122 (2010); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992); Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In October 2017, the Veteran's wife testified that she met the Veteran in September 1953 and he always had back aches and trouble standing.  The Veteran's son testified that since he was little he observed the Veteran having a hard time standing and straightening up.  The Board finds that because the Veteran was discharged in August 1952 and these observations were made more than one year after the Veteran separated from service, they do not raise the possibility of substantiating a nexus through presumption.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017).

In Dr. L.R.'s July 2015 letter, it was stated:  "After history and exam, I believe that his lower back condition was more likely than not caused by [the Veteran's] service in the military."  No rationale for this opinion was provided.  The examiner's opinion in the September 2009 VA examination report was that the Veteran's current degenerative arthritis is the natural result of aging.  In the Veteran's May 2007 notice of disagreement, he referred to a fall in October 1983 that rendered him disabled.  This was raised in the report of the February 2016 VA examination as a potential intervening injury responsible for the Veteran's current back disability even if initially he had a back disability related to service.  Dr. L.R.'s opinion does not address why it is more likely than not that the Veteran's current back disability is related to his service injury rather than to the natural aging process or the Veteran's October 1983 fall, and as such, it is not material to the unestablished fact of nexus.

Dr. M.M.'s November 2017 positive nexus opinion is also not material for the same reason.  Dr. M.M. wrote:  "The pain he experiences in his back is more likely than not the result of the injury he received while he was active duty."  No rationale was provided.  Without a rationale explaining why it is more likely that the Veteran's current back disability is related to service rather than the other two possible causes in evidence, Mr. M.M.'s opinion is not material.

Accordingly, the claim to entitlement for service connection for a back disability is not reopened.

Based upon the foregoing, as new and material evidence to reopen the finally disallowed claim for entitlement to service connection for a back disability has not been presented, the benefit of the doubt rule does not apply, and the claim for entitlement to service connection for a back disability is not reopened.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service Connection

The Veteran seeks service connection for his ongoing dizziness/vertigo as being secondary to his service-connected bilateral hearing loss, as claimed and then argued during the October 2017 hearing.  The Board finds that competent, credible, and probative evidence establishes that the Veteran's dizziness/vertigo is directly related to his active service.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R.          § 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Also, a disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progression by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310(a), (b) (2017).  To establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

As stated above, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Here, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).




Secondary Service Connection

Because the Veteran has specifically claimed that his dizziness/vertigo is caused by his service-connected bilateral hearing loss, the Board will consider secondary service connection first.  With respect to the first Wallin element, current disability, the report of a January 2013 VA examination for ear conditions shows that the Veteran was diagnosed as having vestibular disorder.  With respect to the second Wallin element, service-connected disability, the Veteran is service-connected for bilateral hearing loss.  Accordingly, the first and second Wallin elements are met.

With respect to the third Wallin element, medical evidence of a nexus between the service-connected disease or injury and the current disability, the Board notes that the question presented, i.e., the relationship, if any, between the Veteran's current dizziness/vertigo and his service-connected bilateral hearing loss, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In October 2017, the Veteran testified that while in service he experienced a little lightheadedness, but it was more after service, and he lost his balance.  He stated that he lost his balance with his hearing not working all the time.  The Veteran testified that he had seen Dr. J.R.L. for the condition.  The Veteran's wife testified that she could not remember when the Veteran first started losing his balance, but she stated that he could not hear when they met in September 1953.

While entirely competent to report symptoms, the Veteran and his wife are not competent to proffer an opinion as to etiologies of a disability.  Such opinions require specific medical training and are beyond the competency of a lay person.  In the absence of evidence indicating that the Veteran and his wife have the medical training to render medical opinions, the Board must find their contentions in this regard to be of no probative value.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").  Accordingly, the statements offered by the Veteran and his witnesses in support of his claim are not competent evidence to support any specific etiology of his disability.

In January 2013, the Veteran was afforded a VA examination for ear conditions, during which the Veteran reported that he had the onset of balance problems for the past three to four years, occurring most times when he arose from a sitting position.  He reported that he would lose balance, have slight spinning and nausea sensation, at which point he would stagger to a place where he could lean or hold onto something.  He reported that the symptoms would clear within five minutes and he would than walk without difficulty.

The examiner noted that the examinations of the Veteran's external ear, ear canal, and tympanic membrane were normal.  It was recorded that the result on the Romberg test was normal or negative.  The examiner noted the Veteran's gait as unsteady due to the use of a cane because of right knee pain after a knee replacement four years previously and left hip replacement five to six years before.

The examiner opined that it was less likely than not that the Veteran's vertigo symptoms were secondary to his service-connected hearing loss because they had begun only three to four years before and because they may have been a vascular phenomenon with the arising from a sitting position.  The examiner stated that there was no evidence of a nexus between the Veteran's sensorineural hearing loss and his vertigo.

The Board finds that due to the lack of a positive medical nexus opinion, the third Wallin element is not met, and the claim fails.




Direct Service Connection

Although the Veteran has claimed service connection for dizziness/vertigo on a secondary basis to his service-connected bilateral hearing loss, to afford the Veteran all possible benefits, the Board will also consider his claim on a direct basis.  As noted above, the Veteran has a current diagnosis of vestibular disorder and, therefore, the first Holton element is met.

With respect to the second Holton element, in-service incurrence of a disease or injury, a review of the Veteran's service treatment records is negative for any symptoms, complaints, diagnosis, or treatment related to dizziness or vertigo.

The Veteran's Report of Separation from the Armed Forces of the United States shows that the Veteran's most significant duty assignment was Co "C" 164th Inf 47th Div, Camp Rucker, Alabama.  In a January 2007 letter, the Veteran stated that he had been a machine gun instructor while in service.  At a July 2008 hearing, the Veteran testified that he was a light 30 caliber machine gunner and that just prior to leaving service he was an assistant instructor on the 930.  The Veteran restated these facts in a February 2010 letter.  The Veteran presented a copy of a letter he wrote to his mother in November 1951 telling her about being on the machine gun range for four days.

In an October 2010 letter, Dr. J.R.L., who treated the Veteran for his bilateral hearing loss at an ear, nose, throat clinic, addressed the Veteran's hearing loss.  He noted that the Veteran reported that while in the military a very large fire cracker went off right in his face, causing the Veteran to fall backward into a swimming pool, and when he came be up he could not hear for three or four hours.  In a November 2010 letter, the Veteran stated that during service there were two events, one a dynamite explosion and the other a firecracker explosion, which occurred quite close together and started his hearing loss problems.  He did not remember the order in which these events occurred.

The Veteran is competent to report his symptoms and the events of which he has first-hand knowledge.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses).  The Board finds the Veteran's statements credible and probative of an in-service incurrence of an acoustic trauma.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (finding that it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  The Board finds that the Veteran's in-service hazardous noise exposure is consistent with his military duties and, accordingly, the second Holton element is met.

With respect to the crucial third Holton element, medical evidence of a nexus between the current disability and the in-service injury, the Board notes that the question presented in this case, i.e., the relationship, if any, between the Veteran's current dizziness/vertigo and in-service hazardous noise exposure, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In a November 2017 letter, Dr. J.R.L. stated that the Veteran informed him that while he was in service he had some dynamite explode nearby that blew him several feet and that afterward he had trouble with spinning vertigo with nausea when he would turn to the right in bed or when he would get out of bed or look down.  The Veteran reported that this has continued off and on since service.

Dr. J.R.L. opined that the Veteran's history and physical examination were suggestive of recurrent right-sided benign positional vertigo which can often occur due to a blow to the head.  He opined that it was likely either the explosive blast wave hitting against the head or when the Veteran was thrown, hitting his head, likely started this disease process.  He opined that it was more likely than not that the Veteran's dizziness related to recurrent right-sided benign positional vertigo is related to his service.  Accordingly, the third Holton element is met.


Based upon the foregoing, the Board finds that competent, credible, and probative evidence establishes that service connection for dizziness/vertigo is warranted.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  The American Legion





Department of Veterans Affairs


